Citation Nr: 0943688	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-00 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Francis E. Sweeney, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the Veteran testified at a July 2009 
Board hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board notes that 
additional development is necessary in order to adjudicate 
the claim.

In this case, the Veteran contends that his current hearing 
loss and tinnitus are related to service.  He reported that 
he was exposed to gunfire while working on rifle ranges in an 
armor unit.  Specifically, he reported noise from M-14, M-16, 
and M-79 rifles.  He also noted that he was exposed to noise 
from rocket launchers as well.  He contends that he currently 
has difficulty hearing and experiences a constant humming 
noise in his ears.  He sleeps with the television on to block 
out the humming noise.  The Veteran stated that he did not 
notice his hearing problems for many years post-service, 
though he believes that his hearing loss and tinnitus began 
in service.

Lay statements provided by friends and family stated that the 
Veteran's hearing was noticeably impaired upon returning home 
from service and that he had no hearing problems before 
service.  The letters also documented the deterioration of 
the Veteran's hearing over the years, since service.

In January 2007, the Veteran was afforded a VA audiological 
examination.  The examiner noted the Veteran's exposure to 
gunfire in the military.  He noted that after service, the 
Veteran worked repairing and cutting machines for 34 years 
and that he had not worked in a noisy environment since 
service and had not been exposed to hazardous recreational 
noise.  The examiner noted that the Veteran reported humming 
tinnitus bilaterally with an approximate onset between 1980 
and 1985, with varying intensity.  The examiner opined that 
the Veteran's tinnitus was less likely as not related to 
service because of the gap in time between service discharge 
and the onset of tinnitus.  The examiner also noted that no 
hearing loss was reported at discharge.

Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
60
80
80
LEFT
10
15
55
70
80

Puretone threshold averages were 59 decibels in the right ear 
and 55 decibels in the left ear.  Speech recognition scores 
were 68 percent in the right ear and 76 percent in the left 
ear.  The diagnosis was moderately severe high frequency 
sensorineural hearing loss bilaterally.  The examiner opined 
that the Veteran's hearing loss was less likely as not 
incurred as the result of exposure to noise in service.  The 
examiner noted that the 1968 hearing examination showed 
normal hearing bilaterally and that the 1968 Report of 
Medical Examination signed by the Veteran did not indicate 
any impaired hearing.

However, the Board notes that the VA examiner did not address 
the lay statements of record which reported observing the 
Veteran's hearing loss since service.  See 2006 lay 
statements; see also Dalton v. Nicholson, 21 Vet. App. 23, 39 
(2007).  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, lay persons are not competent to 
opine as to medical etiology or render medical opinions.  
Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Thus, since the VA examiner did not address 
pertinent lay evidence of record indicating that the Veteran 
had a hearing loss since service discharge, and relied 
primarily on the VA discharge examination showing no hearing 
loss, the VA examination report is incomplete and cannot be 
relied on by the Board for adjudication.  

The Board finds that this case presents certain medical 
questions which cannot be answered by the Board.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions must be 
addressed by an appropriately qualified specialist.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  Thus an addendum VA audiological opinion is 
necessary in order to determine whether the Veteran's current 
bilateral hearing loss and tinnitus are related to noise 
exposure in service.  

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the VA examiner who 
provided the January 2007 VA audiological 
examination.  The examiner should be given 
a copy of the claims file and this remand 
for review prior to providing the addendum 
opinion.  The examiner should review and 
consider the complete evidence of record 
and answer all of the following questions 
with a full rationale provided for each 
answer.  In rendering any supplemental 
opinion in this case, the examiner must 
acknowledge and discuss the relevance, if 
any, of the various lay statements of 
record indicating noticeable hearing loss 
soon after discharge from service and the 
examiner is advised that the Veteran, the 
Veteran's lifelong friend and the 
Veteran's brother are competent to report 
observable symptoms and history and that 
such reports must be considered in 
formulating any opinions.  If this 
examiner is unavailable, another VA 
examiner should review the claims file and 
answer the questions, also providing a 
full rationale for each answer:

The examiner should provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's bilateral hearing loss 
is etiologically related to his military 
service.  The rationale for all opinions 
expressed should also be provided.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's tinnitus is 
etiologically related to his military 
service.  The rationale for all opinions 
expressed should also be provided.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

2.  The RO/AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran and his attorney should 
be provided with a supplemental statement 
of the case as to the issue on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


